Exhibit 99.1 PRO FORMA CONSOLIDATED FINANCIAL INFORMATION PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES (UNAUDITED) On January 31, 2011, PPL Energy Supply, LLC (“PPL Energy Supply”) distributed (the “Distribution”) its membership interest in PPL Global, LLC (“PPL Global”), representing one hundred percent of the outstanding membership interests of PPL Global, to PPL Energy Supply’s parent, PPL Energy Funding Corporation. The Distribution was made based on the book value of the assets and liabilities of PPL Global with financial effect as of January 1, 2011.The purpose of the Distribution is to better align PPL Corporation’s organizational structure with the manner in which it manages these businesses and reports segment information in its consolidated financial statements.The main business of PPL Global is the delivery of electricity in southwest England and south Wales. The Distribution will be reflected in the Form 10-Q of PPL Energy Supply for the quarter ended March 31, 2011.Following the Distribution, PPL Energy Supply will retain its core business, the generation and marketing of power, primarily in the northeastern and western power markets of the U.S. The Unaudited Pro Forma Consolidated Financial Statements have been derived from the historical consolidated financial statements of PPL Energy Supply and PPL Global.The unaudited Pro Forma Consolidated Statements of Operations (“pro forma statements of operations”) for the nine months ended September 30, 2010 and for the year ended December 31, 2009 give effect to the Distribution by PPL Energy Supply as if it was completed on January 1, 2009. The unaudited Pro Forma Consolidated Balance Sheet (“pro forma balance sheet”) as of September 30, 2010 gives effect to the Distribution as if it was completed on September 30, 2010. Assumptions and estimates underlying the pro forma adjustments are described in the accompanying Notes to Pro Forma Consolidated Financial Statements, which should be read in conjunction with the pro forma consolidated financial statements.The pro forma consolidated financial statements should also be read in conjunction with the consolidated financial statements of PPL Energy Supply as of and for the periods ended September 30, 2010 and December31, 2009 which were previously filed with the Securities and Exchange Commission. PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (Unaudited) (Millions of dollars) AS REPORTED Adjustments Note Ref AS ADJUSTED Operating Revenues Wholesale energy marketing Realized Unrealized economic activity Wholesale energy marketing to affiliate Utility 2(a) 1 Unregulated retail electric and gas Net energy trading margins Energy-related businesses 25 2(a) Total Operating Revenues Operating Expenses Operation Fuel Energy purchases Realized Unrealized economic activity Energy purchases from affiliate 2 2 Other operation and maintenance 2(a) Depreciation 86 2(a) Taxes, other than income 73 39 2(a) 34 Energy-related businesses 12 2(a) Total Operating Expenses Operating Income Other (Expense) Income - net 18 2 2(a) 16 Other-Than-Temporary Impairments 3 3 Interest Income from Affiliates 3 3 Interest Expense 2(a) Income from Continuing Operations Before Income Taxes Income Taxes 2(a) Income from Continuing Operations After Income Taxes Net Income Attributable to Noncontrolling Interests 1 1 Income from Continuing Operations Attributable to PPL Energy Supply The accompanying Notes to Pro Forma Consolidated Financial Statements are an integral part of these pro forma financial statements. PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2009 (Unaudited) (Millions of dollars) AS REPORTED Adjustments Note Ref AS ADJUSTED Operating Revenues Wholesale energy marketing Realized Unrealized economic activity Wholesale energy marketing to affiliate Utility 2(a) Unregulated retail electric and gas Net energy trading margins 17 17 Energy-related businesses 32 2(a) Total Operating Revenues Operating Expenses Operation Fuel Energy purchases Realized Unrealized economic activity Energy purchases from affiliate 70 70 Other operation and maintenance 2(a) Depreciation 2(a) Taxes, other than income 86 57 2(a) 29 Energy-related businesses 16 2(a) Total Operating Expenses Operating Income Other (Expense) Income - net 35 2(a) 46 Other-Than-Temporary Impairments 18 18 Interest Income from Affiliates 2 2 Interest Expense 87 2(a) Income from Continuing Operations Before Income Taxes 44 Income Taxes 47 20 2(a) 27 Income from Continuing Operations After Income Taxes 17 Net Income Attributable to Noncontrolling Interests 1 1 Income from Continuing Operations Attributable to PPL Energy Supply The accompanying Notes to Pro Forma Consolidated Financial Statements are an integral part of these pro forma financial statements. PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES PRO FORMA CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2010 (Unaudited) (Millions of dollars) AS REPORTED Adjustments Note Ref AS ADJUSTED Current Assets Cash and cash equivalents 2(a) Restricted cash and cash equivalents 27 2 2(a) 25 Accounts receivable Customer 52 2(a) Other 21 3 2(a) 18 Unbilled revenues 55 2(a) Accounts receivable from affiliates 68 15 2(a) 53 Fuel, materials and supplies 8 2(a) Prepayments 42 18 2(a) 24 Price risk management assets 10 2(a) Other intangibles 17 17 Assets held for sale Other current assets 4 4 Total Current Assets Investments Nuclear plant decommissioning trust funds Other investments 38 38 Total Investments Property, Plant and Equipment, net Electric plant Transmission and distribution 2(a) Generation 1 2(a) General 2(a) Electric plant in service Construction work in progress 39 2(a) Nuclear Fuel Electric plant Gas and oil plant 68 68 Other property 2(a) 52 Property, plant and equipment, gross Less:accumulated depreciation 2(a) Property, Plant and Equipment, net Other Noncurrent Assets Goodwill 2(a) 86 Other intangibles 77 2(a) Price risk management assets 56 2(a) Other noncurrent assets 33 2(a) Total Other Noncurrent Assets Total Assets The accompanying Notes to Pro Forma Consolidated Financial Statements are an integral part of these pro forma financial statements. PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES PRO FORMA CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2010 (Unaudited) (Millions of dollars) AS REPORTED Adjustments Note Ref AS ADJUSTED Liabilities and Equity Current Liabilities Short-term debt 2(a) Accounts payable 61 2(a) Accounts payable to affiliates 71 52 19 Taxes 15 2(a) Interest 61 2(a) 64 Price risk management liabilities 13 2(a) Counterparty collateral Other current liabilities 67 2(a) Total Current Liabilities Long-term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes and investment tax credits 2(a) Price risk management liabilities Accrued pension obligations 2(a) Asset retirement obligations 4 2(a) Other deferred credits and noncurrent liabilities 15 2(a) Total Deferred Credits and Other NoncurrentLiabilities Commitments and Contingent Liabilities Equity Member’s equity 2(b) Noncontrolling interest 18 18 Total Equity Total Liabilities and Equity The accompanying Notes to Pro Forma Consolidated Financial Statements are an integral part of these pro forma financial statements. NOTESTO PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note1. Basis of Pro Forma Presentation The pro forma statements of operations for the nine months ended September 30, 2010 and for the year ended December31, 2009 give effect to the Distribution as if it was completed on January1, 2009.The pro forma balance sheet as of September 30, 2010 gives effect to the Distribution as if it was completed on September 30, 2010. The pro forma financial statements have been derived from the historical consolidated financial statements of PPL Energy Supplyand PPL Global.The amounts utilized in determining the pro forma adjustments presented on the Pro Forma Consolidated Financial Statements are described in Note 2. Certain non-recurring items normally included in the statements of operations have been excluded from the pro forma statements of operations, including discontinued operations of PPL Energy Supply. Note2. Pro Forma Adjustments The adjustments included in the pro forma financial statements are as follows: (a)Deconsolidation – Adjustments reflect the removal of the assets and liabilities of PPL Global from the consolidated balance sheet of PPL Energy Supply as of September 30, 2010, and the removal of the revenues and expenses of PPL Global from PPL Energy Supply’s consolidated statements of operations for the nine months ended September 30, 2010 and for the year ended December 31, 2009.Cash reflects the settlement of an $18 million intercompany note owed to PPL Global from PPL Energy Supply that eliminated in consolidation. (b) Distribution of membership interest – Adjustment reflects the Distribution of membership interest in PPL Global to PPL Energy Funding Corporation, the parent company of PPL Energy Supply.
